Citation Nr: 0901470	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-39 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from October 1992 to March 1993 
and from March 1996 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

The veteran seeks a TDIU rating based on service-connected 
disabilities.  He is currently in receipt of service 
connection for residuals of a scar of the scalp secondary to 
alopecia surgery, rated as 30 percent disabling; degenerative 
disc disease of L5-S1 associated with small central disc 
protrusion, rated as 20 percent disabling; cervical 
paravertebral myositis, rated as 20 percent disabling; 
tendonitis of the knees bilaterally, rated as 10 percent 
disabling; hiatal hernia with gastroesophageal reflux 
disease, rated as 10 percent disabling; nasal pinguecula of 
the left eye, rated as non-compensable; erectile dysfunction, 
rated as non-compensable; residuals of scars of the right 
foot dorsal aspect, rated as non-compensable; residuals of 
left thigh scar, rated as non-compensable; and residuals of 
acne vulgaris over cheeks, posterior chest, and neck, 
evaluated as non-compensable.  VA treatment records and 
examinations are in the claims folder; however, none of the 
evidence specifically addresses the issue of whether the 
veteran is unemployable solely due to his service-connected 
disabilities.  VA examination reports dated in May 2002 and 
December 2003 noted that the veteran had difficulties going 
to work/missed work due to non-service connected psychiatric 
disorders.  However, a June 2005 VA treatment record noted 
that the veteran was unable to work due to his back pain.  
Also, an October 2006 VA examination report noted that the 
veteran had been issued medical certificates for absence from 
work for neck and back pain.  One was issued in either June 
or July 2005 for two weeks and the other in August 2005 for 
one month.  The Board notes that the veteran completed an MBA 
and worked as an Information System Technician until December 
2004.  On remand, he should be afforded an examination to 
determine whether his service-connected disabilities as a 
whole render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.  

2.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

